     Case 2:19-cv-09033-CAS-KS Document 1 Filed 10/21/19 Page 1 of 5 Page ID #:1



1    Michael N. Sofris, Esq. SBN 170018
     Action Legal Team
2    468 N. Camden Drive, Suite 200
     Beverly Hills, California 90210
3    Telephone: (310) 229-4505
     Fax: (310) 388-0535
4    michaelsofris@gmail.com
5    Attorneys for Rone Oren
6
7
8
                                     UNITED STATES DISTRICT COURT
9
                      CENTRAL DISTRICT OF CALIFORNIA, CENTRAL DIVISION
10
11                                                           Case No.
      Rone Oren,
12                                                           COMPLAINT
             Plaintiff,
13
      v.
14                                                           JURY TRIAL DEMANDED
      Ely Dromy; David Dromy , Silverlake Park,
15
      LLC, a California Limited Liability Company
16    and Does 1-100,

17           Defendants.
18
19
20          Plaintiff Rone Oren (“Plaintiff”) complains against Ely Dromy; David Dromy and Silverlake
21   Park, LLC, a California limited liability company (“Defendants”) as follows:
22
     1.     Plaintiff is a resident of the County of Los Angeles, State of California.
23
     2.     Ely Dromy is a resident of the County of Los Angeles, State of Calfornia.
24
     3.     David Dromy is a resident of the County of Los Angeles, State of California
25
26   4.     Silverlake Park, LLC is a Limited Liability Company organized under the laws of the State of

27   California with its principal place of business in the County of Los Angeles, State of California.

28
                                                         1
                                                      Complaint
     Case 2:19-cv-09033-CAS-KS Document 1 Filed 10/21/19 Page 2 of 5 Page ID #:2



     5.      The Persons or Entities sued herein as Does 1-100 are currently unknown to Plaintiff or Plaintiff
1
2    presently has insufficient information to assert claims against them. Does 1-100 are either agents,

3    employees, or co-conspirators of the named Defendants. Plaintiff will seek leave of court to substitute

4    such persons as Does 1-100 when Plaintiff is either able to identify such person or entity or when
5    Plaintiff obtains sufficient information to assert a claim against them.
6
7                                         JURISDICTION AND VENUE

8    6.      Jurisdiction is proper in this Court pursuant to Article III of the United States Constitution.
9    7.      Venue is proper in this Court pursuant 18 USC 1961 and 42 USC1985 because Defendants
10
     reside within this Judicial District and causes of action arise from conduct occurring in this Judicial
11
     District.
12
                                          GENERAL ALLEGATIONS
13
     8.      Plaintiff and Defendants are litigants in a lawsuit currently pending in the County of Los
14
     Angeles, State of California. The lawsuit arises from the purchase of hotels throughout the United
15
     States, an escrow in Texas, and litigation in the State of California.
16
     9.      Ely Dromy and David Dromy are the principal of Silverlake Park, LLC.
17
     10.     Ely Dromy at the request and insistence of David Dromy and Silverlake Park, LLC,
18
     threatened to kill Plaintiff and harm Plaitniff’s family members if Plaintiff did not favorably testify
19
     in support of Defendants and pay money to the Defendants. The following death threats began in
20
     early2016 with the last threat occurring in February 2018. The State Court litigation is on-going
21
     and there is a strong lilkihood the threats will continue to occur and escalate.
22
             A. During a phone call to Oren at approximately 1:43- p.m. on October13, 2016 , Defendant
23
     said “You made a deal with the devil, if you don’t give me the money, I will kill you!".
24
             B. Ely Dromy threatened to kill Plaintiff during at a recess in Ely Dromy’s deposition in the
25
     County of Los Angeles, State of California.
26
             C. Ely Dromy threated to kill Plaintiff after a mediation in 2017 in the County of Los
27
     Angeles, State of California.
28
                                                           2
                                                        Complaint
     Case 2:19-cv-09033-CAS-KS Document 1 Filed 10/21/19 Page 3 of 5 Page ID #:3



             D. During another deposition in February, 2018, Ely Dromy told Oren that "I am the devil and
1
     you made a deal with the devil and I am going to kill you" Ely Dromy then sought out the personal
2
     address of Plaintiff and the names and address of the schools of Oren’s children in order to carry out the
3
     death threats in the County of Los Angeles, State of California.
4
     11.     Plaintiff was and is frightened, intimidated and the threats were intended to interfere with his
5
     rights to testify truthfully and present evidence during trial.
6
7
                                    FIRST CLAIM OR CAUSE OF ACTION
8
                    (Violation of the Racketeer Influence and Corrupt Organizations Act)
9
10   12.     Plaintiff restates and incorporates by reference herein, the above paragraphs 1 through 10 as if
11   fully set forth hereto.
12   13.     Defendants violated Plaintiffs rights pursuant to Title 18 USC § 1512(b) by (1) intentionally,
13   wrongfully and corruptly, threatening to kill Plaintiff and harm Plaintiff’s family if Plaintiff if Plaintiff
14   did not lie under oath in a civil court proceeding, sequester evidence in a civil court proceedings and pay

15   Defendants money.

16   14..    Defendants violated Oren’s rights pursuant to Racketeer Influence Corrupt Organizations Act

17   (“RICO”), in that the threats of death and harm to family (1) was for the benefit of Defendants, and

18   each of them; (2) was an enterprise to extort money and obstruct justice; (3) was continuous, repeated

19   and is on-going; (4) and Defendant’s activities are expressly defined as racketeering activity under

20   federal law.

21   15.     As a proximate result of the actions of Defendants, Plaintiff has been damaged in an amount
22   according to proof and at a minimum an amount in excess of the minimum amount to invoke the
23   jurisdiction of this court, costs of suit and attorney fees. Furthermore, the actions of Defendants, and
24   each of them, were intentional, deceit, concealing material facts as Defendants specifically intended to
25   deprive Plaintiff of their property, money, legal rights and caused Plaintiffs injury and, the conduct of
26   Defendants, and each of them, was despicable, subjecting Plaintiff to humiliation, mental distress, with
27   a conscious disregard of Plaintiff’s rights so as to justify an award of exemplary and punitive damage.
28
                                                            3
                                                         Complaint
     Case 2:19-cv-09033-CAS-KS Document 1 Filed 10/21/19 Page 4 of 5 Page ID #:4



                                SECOND CLAIM OR CAUSE OF ACTION
1
     (Conspiracy To Interfere With Civl Rights Pursuant to Title 42 U.S.C 1985(2) and (3))
2
     15.     Plaintiffs restate and incorporate by reference hereat, the above paragraphs 1 through 14 as if
3
     fully set forth hereat.
4
     16.     The actions of the Defendants and each of them as noted above were a conspiracy, the purpose of
5
     which targeted Plaintiff with intimidation and physical and legal threats so denying Plaintiff the equal
6
7    protection or dignities of such laws.

8    17.     Ely Dromy, at the request and instigation of the other Defendants engaged a series of overt
9    acts described above, to “tamper a witness” through threats and death threats, to corruptly influence
10   the administration of justice for their own financial gain.
11   18.     Plaintiff is entitled to damages in an amount according to proof and at a minimum an amount in
12   excess of the minimum amount to invoke the jurisdiction of this court for his claim, plus damages for
13   emotional distress, plus punitive damages, costs of suit and attorney fees. Furthermore, the actions of
14   Defendants, and each of them, were intentional, reckless and malicious; were intended deprive plaintiff
15   of his property, money, legal rights and cause Plaintiff injury and, the conduct of Defendants, and each
16   of them, was despicable, subjecting Plaintiff Oren to humiliation, mental distress, with a conscious
17   disregard of Plaintiff’s rights so as to justify an award of exemplary and punitive damage.
18
19                                                     PRAYER
20
             WHEREFORE, Plaintiff prays for judgment against all Defendants, and each of them as
21
     follows:
22
23           1. For compensatory damages in the amount according to proof;

24           2. For punitive damages in an amount according to proof;

25           3. For treble damages according to statute;

26           3. For costs of suit and attorney fees;

27           4. For such other and further relief as the Court may deem just and proper.

28
                                                           4
                                                       Complaint
     Case 2:19-cv-09033-CAS-KS Document 1 Filed 10/21/19 Page 5 of 5 Page ID #:5



     Dated: October 21, 2019                  Respectfully Submitted,
1
2                                             Action Legal Team

3
4                                             _____________________________
                                              Michael N. Sofris
5                                             Attorney for Rone Oren
6
7
8

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             5
                                          Complaint
